

Exhibit 10.1
BLACK KNIGHT, INC.
AMENDED AND RESTATED
2015 OMNIBUS INCENTIVE PLAN


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Shares
of common stock (the “Restricted Stock”), par value $0.0001 per share (the
“Shares”), by Black Knight, Inc. (the “Company”), pursuant to the Black Knight,
Inc. Amended and Restated 2015 Omnibus Incentive Plan (the “Plan”) and the terms
set forth in the attached Restricted Stock Award Agreement:


Name of Grantee:
Anthony M. Jabbour
Number of Shares of Restricted Stock Granted:
200,427
Effective Date of Grant:
April 2, 2018
Vesting and Period of Restriction:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture provisions contained in the Restricted
Stock Award Agreement, as set forth on Exhibit A of the Restricted Stock Award
Agreement, attached hereto.





By your electronic acceptance/signature below, you agree and acknowledge that
the Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the attached Restricted Stock Award Agreement, which are
incorporated herein by reference, and that you have been provided with a copy of
the Plan and Restricted Stock Award Agreement. If you have not accepted or
declined this Restricted Stock Grant, including the terms of this Notice and
Restricted Stock Award Agreement, prior to the first anniversary of the
Effective Date of Grant, you are hereby advised and acknowledge that you shall
be deemed to have accepted the terms of this Notice and Restricted Stock Award
Agreement on such first anniversary of the Effective Date of Grant.






 

--------------------------------------------------------------------------------




BLACK KNIGHT, INC.
AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement
(Subject to Time-Based Restriction)


Section 1.
GRANT OF RESTRICTED STOCK

(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant (the “Notice”) and this Restricted Stock Award Agreement
(the “Agreement”), the Company grants to the Grantee on the Effective Date of
Grant the Shares of Restricted Stock (the “Restricted Stock”) set forth in the
Notice.
(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Black Knight, Inc. Amended and Restated 2015 Omnibus Incentive Plan (the
“Plan”). All terms, provisions, and conditions applicable to the Restricted
Stock set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice or this Agreement and not otherwise defined
therein or herein shall have the meanings ascribed to them in the Plan.
Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS

(a)     Forfeiture. Except as otherwise provided in Grantee’s employment,
director services or similar agreement in effect at the time of the employment
termination:
(i)    If the Grantee’s employment or service as a Director or Consultant is
terminated for any reason other than death, or Disability (as defined below),
the Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock to the extent such Shares are subject to a Period of
Restriction at the time of such termination.
(ii)    If the Grantee’s employment or service as a Director or Consultant is
terminated due to the Grantee’s death or Disability, a portion of the Shares
which on the date of termination of employment remain subject to a Time-Based
Restriction (as defined in Exhibit A) shall vest and become free of the
forfeiture and transfer restrictions contained in the Agreement (except as
otherwise provided in Section 2(b) of this Agreement). The portion which shall
vest shall be determined by the following formula (rounded to the nearest whole
Share):
(A x B) – C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination of employment
since the Effective Date of Grant divided by 27, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of termination of employment.
All Shares that are subject to a Period of Restriction on the date of
termination of employment or service as a Director or Consultant and which will
not be vested pursuant to Section 2(a)(ii) above, shall be forfeited to the
Company, for no consideration.
(iii)    The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment, director services or similar agreement with the
Company. If the Grantee’s employment, director services or similar agreement
does not define the term “Disability,” or if the Grantee has not entered into an
employment, director services or similar agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.




 

--------------------------------------------------------------------------------




(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent such Shares are subject to
a Period of Restriction.
(c)     Holding Period. If and when (i) the Grantee is an Officer (as defined in
Rule 16a-1(f) of the Exchange Act), and (ii) Grantee does not hold Shares with a
value sufficient to satisfy the applicable stock ownership guidelines of the
Company in place at that time, then Grantee must retain 50% of the Shares
acquired by Grantee as a result of the lapse of a Period of Restriction
(excluding from the calculation any Shares withheld for purposes of satisfying
Grantee’s tax obligations in connection with such lapse of a Period of
Restriction) until such time as the value of the Shares remaining in Grantee’s
possession following any sale, assignment, pledge, exchange, gift or other
transfer of the Shares shall be sufficient to meet any applicable stock
ownership guidelines of the Company in place at that time. For the avoidance of
doubt, at any time when Grantee holds, in the aggregate, Shares with a value
sufficient to satisfy the applicable stock ownership guidelines of the Company
in place at that time, Grantee may enter into a transaction with respect to any
Shares acquired by Grantee as a result of the lapse of a Period of Restriction
without regard to the holding period requirement contained in this Section 2(b)
so long as Grantee shall continue to satisfy such stock ownership guidelines
following such transaction.
(d)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice and the terms of this Agreement.
Subject to the terms of the Plan and Section 6(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions, other than the holding period described in
Section 2(c) above. Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges, any
Period of Restriction or other restriction imposed on the Restricted Stock that
has not previously lapsed, including the holding period described in Section
2(c) above, shall lapse.


Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
Section 4.
SHAREHOLDER RIGHTS

Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS

(a)     Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)     Such held dividends shall be subject to the same Period of Restriction
as the Shares to which they relate.
(c)     Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.




 

--------------------------------------------------------------------------------




(d)     Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.
Section 6.
MISCELLANEOUS PROVISIONS

(a)     Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
(b)     Confidential Information. Grantee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, and the
financial positions and financing arrangements of the Company and its
affiliates. Grantee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. Grantee will keep
confidential and, outside the scope of Grantee’s duties and responsibilities
with the Company and its affiliates, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to the Company’s or its affiliates’ methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by the Company or any of its
affiliates, nor will Grantee advise, discuss with or in any way assist any other
person, firm or entity in obtaining or learning about any of the items described
in this section. Accordingly, during such time as Grantee is employed by or
provides services as a Director or Consultant to the Company (the “Term of
Service”) and at all times thereafter Grantee will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will Grantee
utilize any such information, either alone or with others, outside the scope of
Grantee’s duties and responsibilities with the Company and its affiliates.
(c)     Non-Competition.
(i)    During Term of Service. During the Term of Service, Grantee will devote
such business time, attention and energies reasonably necessary to the diligent
and faithful performance of the services to the Company and its affiliates, and
will not engage in any way whatsoever, directly or indirectly, in any business
that is a competitor with the Company’s or its affiliates’ principal business,
that is a reasonably anticipated extension of their principal business, or that
is engaged in the research or development of a product that will compete with
the Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or its affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company’s or its affiliates’ principal business. In addition, during the
Term of Service, Grantee will undertake no planning for or organization of any
business activity competitive with the work performed as an employee, Director
or Consultant of the Company, and Grantee will not combine or conspire with any
other employee of the Company or any other person for the purpose of organizing
any such competitive business activity.
(ii)    After Term of Service. The parties acknowledge that Grantee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment or services as a Director or
Consultant. The parties further acknowledge that the scope of business in which
the Company and its affiliates are engaged is national and very competitive and
one in which few companies can successfully compete. Competition by Grantee in
that business after the Term of Service would severely injure the Company and
its affiliates. Accordingly, for a period of one (1) year after Grantee’s
employment or service as a Director or




 

--------------------------------------------------------------------------------




Consultant of the Company terminates for any reason whatsoever with the Company,
Grantee agrees: (1) not to engage in any way whatsoever, directly or indirectly,
including, as an employee, consultant, advisor, principal, partner or
substantial shareholder with any firm or business that competes with the Company
or its affiliates in their principal products and markets, that is a reasonably
anticipated extension of the Company or its affiliates in their principal
products and markets, or that is engaged in the research or development of a
product that will compete with the Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or its affiliates.
(d)     Improvements and Inventions. Any and all improvements or inventions that
Grantee may make or participate in during the Term of Service, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Grantee’s employment or service as a Director or Consultant,
shall be the sole and exclusive property of the Company. Grantee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
(e)     Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice by the Company, the
Board or the Committee.
(f)     Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(g)     Choice of Law. This Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, this Agreement or the Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.
(h)     Arbitration. Subject to, and in accordance with the provisions of
Article 3 of the Plan, any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice shall be settled by binding arbitration
before a single arbitrator in Jacksonville, Florida and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall decide any issues submitted in accordance with the provisions
and commercial purposes of the Plan, this Agreement and the Notice, provided
that all substantive questions of law shall be determined in accordance with the
state and federal laws applicable in Florida, without regard to internal
principles relating to conflict of laws.
(i)     Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
(j)     Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(k)     References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
(l)     Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.






 

--------------------------------------------------------------------------------







EXHIBIT A
Vesting and Restrictions


This grant is subject to a Time-Based Restriction, as described below
(collectively, the “Period of Restriction”).


Time-Based Restrictions


Vesting Date
No. of Shares of Restricted Stock
November 1, 2018
49,041
July 1, 2019
113,007
July 1, 2020
38,379



Vesting


As of each Vesting Date, the Period of Restriction shall lapse with respect to
the number of shares of Restricted Stock indicated next to such Vesting Date
(such vesting schedule referred to as the “Time-Based Restriction”).






















 